Order filed October 7, 2021




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00426-CV
                                  ____________

                        PRIEUR LEARY III, Appellant

                                        V.

        COINMINT LIVING TRUST AND ASHTON SONIAT, Appellees


                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-51173

                                   ORDER

        The clerk’s record was filed August 13, 2021. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain “Counter-Defendant Prieur Leary, III’s Motion
to Dismiss Under Texas Civil Practice and Remedies Code Chapter 27” filed March 30,
2021.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before October 18, 2021, containing the above item.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                   PER CURIAM

Panel Consists of Justices Jewell, Spain, and Wilson.